DETAILED ACTION
This Notice of Allowance is in response to the Printer’s Rush filed on June 25, 2021.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	The airfoil assembly of claim [[5]] 4, wherein the bias member includes a plurality of clips arranged along the pressure side of the ceramic matrix composite vane.   
REASONS FOR ALLOWANCE
3.	Claims 1-20 are allowable over the references of record for at least the following reasons:
Claim 1: an outer vane mount that extends axially outward away from the outer platform . . . and at least one load-transfer tab that extends from the strut toward the outer vane mount of the ceramic matrix composite vane and engages the outer vane mount to transmit the force loads from the ceramic matrix composite vane to the metallic support spar during use of the airfoil assembly.  
Claim 10: a support spar that extends axially through a portion of the vane, and a bias member configured to urge the vane and a portion of the support spar to maintain direct contact with each other during use of the airfoil assembly.
Claim 19: arranging the support spar through an interior cavity that extends axially through the vane, biasing the vane and the support spar toward one another to cause the load-transfer tab to directly contact the outer vane mount during use of the airfoil assembly.  
	The closest prior art is the Uskert reference.  The Uskert reference fails to disclose all of the features of the amended independent claims.  Furthermore, modifying the claims to arrive at the language of the independent claims would frustrate the purpose of the Uskert reference.  The Uskert reference discloses a spar that is exposed above the first platform.  If the Uskert reference were modified so that it included a load transfer tab in this area there would be load 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747